Citation Nr: 1145833	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-17 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected residuals of left thigh shrapnel wound.  

2.  Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to July 2003 and from January 2004 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Subsequently, in the March 2009 rating decision, the RO assigned a 40 percent disability rating, effective May 30, 2006.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran's claim has not been granted in full and the Veteran did not withdraw his claim of entitlement to a higher disability rating, the matter remains before the Board for appellate review.

A hearing was held on August 31, 2009, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The Board notes that the medical evidence of record shows that the Veteran is unemployable, in part, due to his service-connected residuals of left thigh shrapnel wound.  Such a claim has not been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. As such, the issue is now properly before the Board.  See Rice, id; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim, and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board observes that there are outstanding VA records.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In this respect, during the August 2009 hearing, the Veteran identified receiving medical treatment at the VA outpatient clinic in Fort Worth, Texas over the past year and visits the clinic every several weeks.  The most recent VA treatment records are dated in March 2008.  Therefore, on remand, the RO/AMC must obtain these identified VA treatment records.

The Board also finds that the evidence submitted in connection with the Veteran's claim, raises an issue of entitlement to an extraschedular rating.  The record shows that the Veteran is assigned a 40 percent disability rating for his service-connected residuals of left thigh shrapnel wound, the maximum assignable disability rating under Diagnostic Code 5313.  The RO determined that the Veteran was not entitled to a 60 percent disability rating as the Veteran's leg was not amputated.  However, the evidence shows that the Veteran has limited use of his thigh, limited range of motion of his knee and ankle.  The Veteran is confined to a wheelchair and he is unemployed.    

Under 38 C.F.R. § 3.321(b)(1) an extraschedular rating, i.e., a rating outside the provisions of the VA rating schedule, may be warranted where a service-connected disability has caused marked interference with employment, meaning above and beyond that contemplated by the current schedular rating.  An extraschedular rating also contemplates situations where a disorder has necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards.  If these criteria appear to be met, the next procedural action consists of the referral of the case to VA's Director, Compensation and Pension Service to confirm the basis of entitlement to an extraschedular rating.

While the Veteran has been given notice of the provisions of 38 C.F.R. § 3.321(b)(1) (see March 2009 statement of the case (SOC)), the RO is not shown to have considered the question of entitlement to an extraschedular evaluation.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).  Therefore, on remand, the RO should address whether the Veteran's disability warrants referral for an extraschedular rating.  

Finally, as noted above in the Introduction, the evidence of record reasonably raises a claim for TDIU that has not yet been addressed by the RO.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, id.; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional procedural development.

Critically, the Veteran has not received a notice letter as it pertains to a claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper notification regarding the requirements and development procedures necessary to substantiate a claim of TDIU including the appropriate application form for a claim for TDIU.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  The RO should request the identified VA treatment records from the Fort Worth, Texas VA outpatient clinic from 2008 through the present.

3.  Following completion of all indicated development, the RO should review and readjudicate the claim for a higher initial evaluation for the Veteran's service-connected residuals of left thigh shrapnel wound, including on both a schedular basis and upon consideration of an extraschedular basis.  If the benefit sought on appeal is not granted, the RO shall issue a supplemental SOC (SSOC) and afford the Veteran and his representative an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

4.  The RO then should adjudicate the TDIU claim.  If the issue is denied, the RO must notify the Veteran of his appellate rights on the issue, and inform him that to vest the Board with jurisdiction over the issue, a timely Substantive Appeal must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects the appeal as to this issue, the RO should undertake all appropriate action.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


